t c memo united_states tax_court ruthe g ohrman petitioner v commissioner of internal revenue respondent docket no filed date steven b hval for petitioner nhi t luu-sanders for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for with respect to a joint_return filed with steven f ohrman mr ohrman the issues for decision are whether petitioner is eligible for relief from joint_and_several_liability under sec_6015 whether petitioner is liable under sec_6015 to the extent she received disqualified assets notwithstanding a valid election under sec_6015 and whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several_liability under sec_6015 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all dollar amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition in this case was filed petitioner resided in portland oregon background petitioner and mr ohrman were married in seattle washington on date on date petitioner and mr ohrman purchased a personal_residence on birdshill road in portland oregon birdshill residence at the time of trial in date petitioner wa sec_53 years old and mr ohrman wa sec_56 years old petitioner attended college for at least years and worked towards a teaching degree but she did not graduate from to petitioner worked as a lending officer at two large banks while working as a lending officer petitioner dealt with real_estate agents and reviewed mortgage loan applications petitioner became a full-time homemaker when her grandniece alexa moved into her home in mr ohrman has worked for spicers paper inc spicers paper in gresham oregon as its regional manager for the portland oregon and seattle washington divisions for several years including as of the time of trial mr ohrman’s salary was dollar_figure per year and his take-home pay was approximately dollar_figure per month mr ohrman’s gambling addiction mr ohrman has an admitted gambling addiction petitioner first became aware of mr ohrman’s gambling in in mr ohrman enrolled in project stop the state of oregon gambling treatment center to seek treatment for his gambling addiction petitioner participated in project stop’s significant other program to support mr ohrman while participating in project stop mr ohrman revealed to petitioner that he had accrued approximately dollar_figure in outstanding gambling debts on various joint credit cards held in mr ohrman’s and petitioner’s names mr ohrman graduated from project stop on date and received a certificate of achievement during the project stop program petitioner was advised to block mr ohrman’s ability to obtain money pursuant to this advice petitioner took control of the family finances in petitioner wrote checks to pay the bills reviewed monthly bank statements and maintained a file drawer in the birdshill residence where she kept the family’s financial records in addition petitioner removed mr ohrman’s name from their joint checking account at u s bank u s bank checking account as well as from their joint money market savings account at u s bank petitioner also obtained quarterly credit reports under her name to check for inquiries and new credit during petitioner however did not remove mr ohrman’s name from either the dollar_figure home equity line of credit held by petitioner and mr ohrman with wells fargo bank wells fargo home equity line of credit or the joint checking account petitioner and mr ohrman maintained at key bank in seattle after she took control of the family finances petitioner had mr ohrman’s wages from spicers paper deposited directly into her u s bank checking account during petitioner was the only authorized signer on the u s bank checking account and mr ohrman had no access to this account mr ohrman’s wages provided the only income source from which petitioner paid her family’s ongoing living_expenses including mr ohrman’s pre-1998 gambling debts despite petitioner’s efforts mr ohrman’s gambling addiction persisted through mr ohrman’s early_withdrawals from his retirement account during mr ohrman was the owner of an individual_retirement_account ira at dean witter reynolds dean witter account the dean witter account was a rollover account set up by petitioner and mr ohrman in petitioner was present with mr ohrman when the dean witter account was established thereafter petitioner maintained a file for the dean witter account and placed the monthly account statements into a notebook as of date the dean witter account had a total asset value of dollar_figure petitioner was the designated_beneficiary of the dean witter account but her written consent was not required to make an early withdrawal petitioner was aware of how much money was in the dean witter account in and and she believed there was approximately dollar_figure in the account at one point in because of the size of the dean witter account petitioner solicited promises from mr ohrman before and during that he would not use any of the funds in the dean witter account for gambling despite his promises to petitioner mr ohrman withdrew dollar_figure in early distributions from the dean witter account in separate transactions from march to date to fund his gambling addiction petitioner neither knew about nor consented to these early distributions nor did petitioner sign any of the ira distribution request forms mr ohrman was the only person who endorsed the distribution checks statements for the months of march april may june july and date for the dean witter account were received at the birdshill residence these monthly statements showed that withdrawals totaling dollar_figure were taken from the dean witter account in the following amounts march dollar_figure april dollar_figure may dollar_figure june dollar_figure july dollar_figure and august dollar_figure in date mr ohrman changed the address on the dean witter account statements from the birdshill residence to his work address at spicers paper consequently the monthly statements for september october november and date for the dean witter account were sent to mr ohrman’s work address mr ohrman opened an individual checking account at wells fargo bank wells fargo checking account prior to date and he used this checking account throughout in connection with his gambling mr ohrman opened the wells fargo checking account without petitioner’s knowledge or consent mr ohrman also obtained credit cards in his name alone after graduating from project stop these credit cards were used to fund his gambling addiction and were not known to petitioner until date the early_withdrawals taken by mr ohrman from the dean witter account during were used at least in part to pay down the gambling debt attributable to these credit cards on date petitioner and mr ohrman filed a joint federal_income_tax return joint return form_1040 u s individual_income_tax_return and attachments petitioner prepared the joint return on her home computer using turbo tax a tax preparation program although two forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for were sent to mr ohrman at the birdshill residence--one indicating a gross distribution and taxable_amount of dollar_figure from the dean witter account and the other indicating a gross distribution and taxable_amount of dollar_figure from the dean witter account--the dollar_figure in distributions withdrawn by mr ohrman from his dean witter account was not reported on the joint return filed by petitioner and mr ohrman the dollar_figure withdrawn by mr ohrman from the dean witter account was taxable_income the omission of which from the joint return resulted in an understatement_of_tax attributable to an erroneous item of mr ohrman at the time petitioner signed the joint return she did not have actual knowledge of the early distributions from the dean witter account on date respondent issued a letter of proposed changes to petitioner’s and mr ohrman’s reported tax_liability for this letter proposed that petitioner and mr ohrman owed an additional dollar_figure consisting of dollar_figure in deficiency dollar_figure in accuracy-related_penalty and dollar_figure in interest for the letter of proposed changes was received by petitioner at the birdshill residence in early date within a few days after receiving respondent’s letter of proposed changes petitioner confronted mr ohrman and learned of the early distributions from the dean witter account legal_separation proceedings and transfer of assets within week after receipt of respondent’s letter of proposed changes petitioner met with laura rackner rackner an attorney in portland who specializes in divorce and family law for advice during this meeting petitioner told rackner that she received respondent’s letter of proposed changes for in addition petitioner told rackner that mr ohrman was a compulsive gambler and that she wanted to be protected from his gambling-related debt rackner informed petitioner that there was a possibility that she could obtain relief from joint_and_several_liability for the tax_deficiency after hearing rackner’s advice petitioner told rackner that she wanted a financial separation from mr ohrman accordingly petitioner provided assets and liabilities information to rackner including the value of the birdshill residence and the value of the funds in mr ohrman’s dean witter account and in hi sec_401 retirement account on date petitioner filed for a legal_separation from mr ohrman in clackamas county oregon circuit_court on date petitioner and mr ohrman signed a stipulated judgment for unlimited separation separation agreement and mr ohrman conveyed his interest in the birdshill residence to petitioner rackner drafted the separation agreement for petitioner on date circuit_court judge patrick d gilroy signed the separation agreement in the matter of ohrman v ohrman case no dr0106592 mr ohrman was not represented at any point during the proceedings for legal_separation upon execution of the separation agreement mr ohrman conveyed to petitioner his interest in the birdshill residence petitioner also received ownership of a lexus automobile the dean witter account and a k retirement account that had been held in mr ohrman’s name in addition mr ohrman was required to pay to petitioner spousal support as follows dollar_figure per month commencing on date until the birdshill residence was sold and the sales transaction was completed dollar_figure per month for months thereafter dollar_figure per month for months thereafter and then dollar_figure per month indefinitely pursuant to the separation agreement mr ohrman has been required to maintain medical dental and hospital insurance on petitioner he has also been required to maintain life_insurance through his employer and through transamerica with petitioner as beneficiary additionally mr ohrman was required to pay defend indemnify and hold harmless petitioner for specified credit cards held in his name in addition to all other credit cards loans debts notes encumbrances credit lines equity lines or other financial obligations in his name with the exception of an alaska airlines visa account finally mr ohrman agreed to pay defend indemnify and hold petitioner harmless from any claim made by any taxing agency arising out of tax returns previously filed by the parties mr ohrman shall be liable indemnify and hold petitioner harmless from the tax_liabilities resulting for and mr ohrman shall be responsible for communicating with the taxing agencies and do all that is necessary to protect petitioner from the tax obligation excluding the right to spousal support insurance coverages and the lexus petitioner received assets with an approximate fair_market_value of dollar_figure under the separation agreement the fair_market_value of the birdshill residence as of date was approximately dollar_figure the true and actual stated consideration in the bargain and sale deed transferring mr ohrman’s interest in the birdshill residence to petitioner was dollar_figure the k retirement account had a value of dollar_figure on date the dean witter account had a value of dollar_figure on date under the separation agreement mr ohrman retained only his personal belongings which consisted of clothing items stored in the garage of the birdshill residence his tools and a honda automobile petitioner’s and mr ohrman’s relationship after their financial separation although petitioner and mr ohrman were legally_separated as of date they continued to reside together they remained at the birdshill residence until date on date petitioner sold the birdshill residence for dollar_figure petitioner received dollar_figure in proceeds from the sale of the birdshill residence after the sale of the birdshill residence petitioner and mr ohrman rented a room together at a hotel in portland from date through date on date petitioner purchased a new personal_residence on carlton street in portland carlton residence for dollar_figure petitioner made a downpayment of dollar_figure to purchase the carlton residence in petitioner’s uniform residential_loan application_for the purchase of the carlton residence dated date petitioner listed assets with a total value of dollar_figure and reported a net_worth of dollar_figure petitioner and mr ohrman have resided together at the carlton residence from date to at least date in addition to residing together petitioner and mr ohrman have been raising their grandniece alexa together as parents petitioner and mr ohrman were awarded full custody of alexa on date petitioner and mr ohrman have also continued to socialize together as a couple since their legal_separation petitioner has remained in control of the family finances since the legal_separation and has used mr ohrman’s monthly support payments to pay her family’s ongoing living_expenses consisting of the monthly mortgage payment on the carlton residence the utilities the monthly payment due on her alaska airlines visa credit card the house and car insurance premiums and groceries for mr ohrman alexa and herself in addition to making the monthly support payments to petitioner mr ohrman pays at least an additional dollar_figure per month for alexa’s schooling his gambling debt health insurance for petitioner and alexa and life_insurance revenue_agent mcconnell’s examination on date respondent sent a statutory_notice_of_deficiency to petitioner and mr ohrman for in the notice_of_deficiency respondent determined that petitioner and mr ohrman are liable for a deficiency in income_tax of dollar_figure and a sec_6662 accuracy-related_penalty in the amount of dollar_figure on date petitioner timely filed her petition for determination of relief from joint_and_several_liability on a joint_return under sec_6015 c and f in response to the statutory_notice_of_deficiency in date revenue_agent joan mcconnell mcconnell was assigned to examine petitioner’s qualification for relief from joint_and_several_liability under sec_6015 mcconnell interviewed petitioner on date during this interview petitioner told mcconnell that monthly statements for the dean witter account came to the birdshill residence during but she did not open them because they were not addressed to her additionally petitioner explained to mcconnell that she obtained the legal_separation from mr ohrman in order to protect herself financially petitioner also provided to mcconnell a written response to respondent’s innocent spouse questionnaire at this interview and signed it under penalties of perjury mcconnell interviewed mr ohrman on date when questioned during this interview about the transfer of assets to petitioner mr ohrman told mcconnell that the legal_separation and transfer of assets were his ideas and that he did not feel that petitioner should have to pay for his mistakes mcconnell referred to revproc_2000_15 2000_1_cb_447 to determine whether petitioner should be granted equitable relief under sec_6015 for the tax_deficiency based upon her analysis of the facts and circumstances of petitioner’s case mcconnell determined that petitioner did not qualify for equitable relief under sec_6015 mcconnell concluded that petitioner received a transfer of disqualified assets from mr ohrman in addition mcconnell concluded that petitioner had reason to know of at least some of the distributions from the dean witter account opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 a requesting spouse may request relief from liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 analysis sec_6015 provides in pertinent part as follows sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for relief offered therein 119_tc_306 there is no dispute that petitioner satisfies subparagraphs a and b of sec_6015 moreover respondent does not argue that petitioner’s election was untimely under sec_6015 respondent contends however that petitioner failed to meet the requirements of subparagraphs c and d of sec_6015 petitioner argues that she has met all of the requirements for equitable relief set forth in sec_6015 and is entitled to relief from joint_and_several_liability for the joint return sec_6015 requires that the requesting spouse establish that in signing the return she did not know and had no reason to know that there was an understatement the parties have stipulated that petitioner did not have actual knowledge of the understatement at the time she signed the joint return in deciding whether petitioner has carried her burden_of_proof in establishing that she had no reason to know of the understatement in the joint return witness credibility is an important consideration see penfield v commissioner tcmemo_2002_ ishizaki v commissioner tcmemo_2001_318 in this case as discussed below various inconsistencies in the assertions of petitioner and mr ohrman undermine the reliability of their generalized assertions that petitioner had no reason to know of the withdrawals from the dean witter account therefore we are not required to accept them see 440_f2d_688 9th cir affg tcmemo_1969_159 petitioner believed that there was approximately dollar_figure in the dean witter account at one point in in an effort to protect this amount she solicited promises from mr ohrman before and during that he would not use any of the funds in the dean witter account for gambling petitioner was aware of how much money was in the dean witter account in and because she was present with mr ohrman when the account was established and had maintained a file for the account’s monthly statements while mr ohrman may have been deceitful in hiding the actual withdrawals from the dean witter account from petitioner the account statements showing these withdrawals were sent to the birdshill residence for the months of march april may june july and date these statements show that withdrawals totaling dollar_figure were taken from the dean witter account during these months mr ohrman changed the address on the dean witter account to his work address in date it is not clear from the testimony or the evidence before us what happened to the dean witter account statements for the months of march april may june july and date petitioner does not account for these six monthly account statements in her written response to respondent’s innocent spouse questionnaire specifically in petitioner’s response to question no of the innocent spouse questionnaire she provided information only as to mr ohrman’s changing the address on the dean witter account statements for the months of september october november and date and his evasiveness about the account statements for those months when mcconnell interviewed petitioner on date she inquired as to the dean witter account statements for the months of march through date petitioner told mcconnell that monthly statements for the dean witter account came to the birdshill residence during but she did not open them because they were not addressed to her when questioned at trial however petitioner was not so forthcoming with an explanation as to what happened to the dean witter account statements for the months of march through date petitioner testified that she could not remember getting any statements during for the dean witter account at the birdshill residence therefore when examined in their totality petitioner’s response on the innocent spouse questionnaire her response to mcconnell during their interview of date regarding the delivery of the dean witter account statements to the birdshill residence during and her response at trial about these statements are vague inconsistent and evasive mr ohrman also provided testimony as to what happened to the dean witter account statements for the months of march through date mr ohrman testified that he would leave work and chase the mailtruck in order to prevent the dean witter account statements from reaching the birdshill residence he also testified that when petitioner asked about the dean witter account statements he would show her statements that he had doctored up in order to hide his withdrawals from the dean witter account when asked about the whereabouts of these doctored up statements on cross-examination however mr ohrman acknowledged that neither he nor petitioner had provided them and that they were thrown away by him or petitioner the dean witter account statements were not the only source of information indicating that mr ohrman had taken the early_withdrawals during two forms 1099-r for were also sent to the birdshill residence--one indicating a gross distribution and taxable_amount of dollar_figure from the dean witter account and the other indicating a gross distribution and taxable_amount of dollar_figure from the dean witter account on the innocent spouse questionnaire petitioner stated that the two forms 1099-r were sent to mr ohrman’s work address this statement is inconsistent with the address clearly shown on both forms 1099-r petitioner is a fairly well-educated individual who had gained experience with financial matters as a result of her years of employment as a lending officer with two large banks petitioner took complete control of her family’s finances in as a result of mr ohrman’s gambling addiction was aware of the existence and magnitude of the dean witter account and prepared the joint return by herself a reasonable person in petitioner’s position would have been put on notice by mr ohrman’s evasion and deception with respect to the dean witter account statements petitioner was well aware of the extent of mr ohrman’s past gambling and that he needed access to money in order to continue gambling even though petitioner had knowledge of these facts she did not keep close watch over the dean witter account although petitioner also suffered difficult personal circumstances during she was able to retain control of other aspects of the family finances therefore when we consider the entire record of this case we conclude that petitioner has not established that she had no reason to know of the understatement when she signed the joint return we also conclude that petitioner has not satisfied the requirements of subparagraph d of sec_6015 taking into account all the facts and circumstances of petitioner’s case it is not inequitable to hold her liable for the tax_deficiency because the tax-avoidance purpose of the separation agreement is apparent from the evidence first a proposed tax_liability of nearly dollar_figure prompted petitioner to meet with rackner for advice in early date second petitioner told rackner about the proposed tax_deficiency during this meeting and rackner informed her that relief from joint_and_several_liability might be available third with the knowledge that relief from joint_and_several_liability might be available to her petitioner instructed rackner to draft the separation agreement whereby she would be financially separated from mr ohrman fourth pursuant to this separation agreement petitioner received approximately dollar_figure in assets that had previously been held in mr ohrman’s name along with spousal support amounting to at least dollar_figure per month for a minimum period of months leaving mr ohrman stripped of nearly all of his assets and monthly income finally petitioner and mr ohrman have continued their marital relationship since their legal_separation was finalized in date and have continued to use mr ohrman’s income to pay the family’s ongoing living_expenses in doyle v commissioner tcmemo_2003_96 we denied a taxpayer relief from joint_and_several_liability under sec_6015 because she and her family had engaged in a systematic plan to put their assets beyond the reach of respondent’s legitimate collection activities similarly in pierce v commissioner tcmemo_2003_188 we denied a taxpayer relief under sec_6015 when the object of a series of transactions entered into by the taxpayer was to shield assets from creditors which ultimately included respondent in both cases we concluded that granting relief to taxpayers in such circumstances would wrongfully permit them to shield themselves from federal tax_liabilities by using sec_6015 in this case petitioner has presented no credible nontax reason for the transfer of assets pursuant to the separation agreement mr ohrman’s gambling addiction long known to her did not cause a legal_separation petitioner reacted to that situation by taking practical control of the family finances these circumstances lead us to the ultimate conclusion that petitioner obtained a legal_separation in order to shield as many assets and as much of the family’s income as possible from the tax_deficiency furthermore it is not inequitable to hold petitioner liable for the tax_deficiency because she would not suffer a major financial hardship as a result petitioner holds assets that she could use to pay the tax_deficiency in addition her family’s living_expenses are all paid from mr ohrman’s earnings therefore although her circumstances may be unfortunate they do not compel relief from joint_and_several tax_liability under sec_6015 sec_6015 analysis because petitioner cannot avoid liability for the deficiency arising from the joint return under sec_6015 we now turn our attention to her claim for relief from joint_and_several_liability under sec_6015 sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 under sec_6015 generally any items that give rise to a deficiency on a joint_return eg the unreported early distributions from the dean witter account shall be allocated to the individual filing the return in the same manner as it would have been allocated if the individual had filed a separate_return for the taxable_year a taxpayer is eligible to elect the application of sec_6015 if at the time the election is filed the taxpayer is legally_separated from the individual with whom the taxpayer filed the joint_return to which the election relates sec_6015 furthermore the election under sec_6015 must not be made later than years after the date on which respondent has begun collection activities with respect to the taxpayer making the election sec_6015 respondent does not contend that petitioner’s election under sec_6015 was untimely therefore petitioner is eligible to elect the application of sec_6015 to limit her liability for the tax_deficiency the issue with which we are faced in this case however deals with the application of sec_6015 to the transfer of assets from mr ohrman to petitioner pursuant to the separation agreement specifically we must decide whether the amount of the tax_deficiency for which petitioner can be held liable under sec_6015 may be increased as a result of a transfer of disqualified assets under sec_6015 under sec_6015 the portion of the deficiency for which the taxpayer electing the application of sec_6015 is liable without regard to sec_6015 is increased by the value of any disqualified_asset transferred to the taxpayer the term disqualified_asset means any property or right to property transferred to the taxpayer making the election under sec_6015 ie petitioner by the other individual filing such joint_return ie mr ohrman if the principal purpose of the transfer was the avoidance of tax or payment of tax sec_6015 under sec_6015 there is a presumption that any asset transfer that occurs after the date that i sec_1 year before the first letter of proposed deficiency is sent by respondent has as its principal purpose the avoidance of tax or payment of tax the letter of proposed deficiency allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals sec_6015 this presumption however does not apply to any transfer made pursuant to a decree of divorce or separate_maintenance or a written instrument incident to such a decree sec_6015 see also sec_71 explaining that the term divorce_or_separation_instrument means a written_separation_agreement consequently this presumption is not applicable in this case because the transfer of assets from mr ohrman to petitioner took place pursuant to a written_separation_agreement respondent argues that the burden_of_proof under sec_6015 is on petitioner because of the language of sec_6015 and caselaw interpreting sec_6015 conversely petitioner contends that respondent has the burden_of_proof because of the language of sec_1_6015-3 income_tax regs and the legislative_history of sec_6015 we need not resolve this dispute however because the preponderance_of_the_evidence establishes that the principal purpose of the transfer was the avoidance of tax respondent contends that the facts of this case show that petitioner and mr ohrman intentionally and purposely obtained a legal_separation and transferred assets in an attempt to shield these assets from respondent’s effort to collect the tax_deficiency petitioner primarily argues that because the transfer of assets from mr ohrman to petitioner took place pursuant to the equitable distribution rules of oregon family law the transfer did not have as its principal purpose the avoidance of tax or payment of tax for the reasons set forth below respondent’s argument is persuasive on this matter petitioner’s use of state family law as a vehicle to lend legitimacy to mr ohrman’s transfer of assets and income to her is the type of abuse that congress expressly intended to stop by adding paragraph to sec_6015 while the state of oregon’s equitable distribution rules provided the mechanism for the transfer of mr ohrman’s assets and income to petitioner they do not negate the principal purpose for which the transfer occurred the avoidance of tax as discussed in detail above the separation agreement was a way for petitioner to enjoy the benefits of the family assets and income without satisfying the tax_deficiency accordingly we hold that petitioner received a transfer of disqualified assets under sec_6015 the next step in the sec_6015 analysis is to decide the amount by which petitioner’s liability for the tax_deficiency should be increased because of the transfer of disqualified assets under sec_6015 the portion of the deficiency for which petitioner is liable is increased by the value of the disqualified assets that were transferred to her in this case petitioner’s portion of the tax_deficiency would have been zero absent the transfer of disqualified assets because of her eligibility to make an election to limit her liability under sec_6015 the value of the disqualified assets petitioner received however far exceeds petitioner’s liability for the tax_deficiency consequently her election under sec_6015 does not allow her to avoid liability for those taxes sec_6015 analysis sec_6015 provides an additional opportunity for relief to those taxpayers who do not otherwise meet the requirements of subsection b or c of sec_6015 specifically sec_6015 gives respondent the discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax we have jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 118_tc_106 114_tc_276 we review such denial of relief to decide whether respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact jonson v commissioner supra pincite butler v commissioner supra pincite the review of respondent’s denial of petitioner’s request for relief under sec_6015 is a question of fact 115_tc_183 affd 282_f3d_326 5th cir petitioner bears the burden of proving that respondent abused his discretion 120_tc_137 see also 119_tc_306 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof jonson v commissioner supra pincite same as directed by sec_6015 respondent has prescribed procedures to use in determining whether a relief-seeking spouse qualifies for relief under sec_6015 at the time that petitioner filed her petition for determination of relief from joint_and_several_liability on a joint_return date those procedures were found in revproc_2000_15 2000_1_cb_447 section dollar_figure of revproc_2000_15 c b pincite lists seven threshold conditions that must be satisfied before respondent will consider a request for relief under sec_6015 the threshold conditions are as follows the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under section b or c the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse the liability remains unpaid no assets were transferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the requesting spouse by the nonrequesting spouse if there were disqualified assets transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent that the liability exceeds the value of such disqualified assets for this purpose the term disqualified_asset has such meaning given such term by sec_6015 and the requesting spouse did not file the return with fraudulent intent id a requesting spouse must satisfy all seven threshold conditions before respondent will consider his or her request for equitable relief under sec_6015 id we have upheld the use of these procedures in reviewing a negative determination see washington v commissioner supra pincite jonson v commissioner supra pincite respondent denied petitioner’s request for equitable relief under sec_6015 because she did not meet all seven of the threshold conditions listed above specifically respondent concluded that petitioner received a transfer of disqualified assets from mr ohrman in violation of the sixth condition of revproc_2000_15 sec_4 respondent reached this conclusion by considering the time line of events beginning with petitioner’s receipt of the date letter of proposed changes to petitioner’s and mr ohrman’s reported tax_liability for the transfer of assets from mr ohrman to petitioner pursuant to the separation agreement and statements made by petitioner and mr ohrman during their separate interviews with respondent petitioner maintains that she did not receive a transfer of disqualified assets thus petitioner argues that she has satisfied the threshold requirements of revproc_2000_15 sec_4 because we decided that petitioner received a transfer of disqualified assets from mr ohrman we conclude that petitioner does not meet all seven of the threshold conditions of revproc_2000_15 sec_4 accordingly we conclude that respondent did not abuse his discretion by acting arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for equitable relief under sec_6015 conclusion we hold that respondent did not err in denying petitioner relief from joint_and_several_liability under sec_6015 with respect to the joint_return filed with mr ohrman for we have considered the arguments of the parties not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondent
